DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

The claims have been regrouped based on the amendments filed on May 12, 2022.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, Claims 1-13, drawn to a method.
Group II, Claim 14, drawn to an apparatus.
Group III, Claims 15-16, drawn to a computer program.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
I and II and III lack unity of invention because even though the inventions of these groups require the technical feature of additive manufacturing to manufacture in layers using radiation, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Fockele (US 2014/0332507).  Fockele discloses additive manufacturing to manufacture in layers using radiation (Abstract).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 recites the limitation "the device of claim 12, … energy beam" in lines 1-12.  There is insufficient antecedent basis for this limitation in the claim.  Examiner believes the claim should be amended to state “the layer-wise additive manufacturing method of claim 12 further comprising” instead.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 and 12-13 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fockele (US 2014/0332507).

	In reference to Claim 1, Fockele discloses a method for controlling a building phase ([0016]) where the melting parameters are determined by a theoretical voxel model calculation ([0016]) wherein the process is adjusted by means of the control apparatus ([0045]) with the layers each being raw powdered material ([0005]) are melted according to the control system ([0005]-[0006]) the irradiation parameters are controlled and modified based on the previous layer’s measurements ([0044]) with the previous layer being fully irradiated before the next layer is scanned ([0044]).
	Examiner is interpreting the claim language “such that at least one portion of the bottom surface region, or at least one portion of the top surface region, is scanned before all other positions to be solidified of said object cross-section” to be met by Fockele’s scanning of a next layer after the previous layer has been fully irradiated.  However, if this interpretation is incorrect, it would have been obvious to one of ordinary skill in the art to optimize the scanning process of Fockele to meet at least one portion of the bottom surface region, or at least one portion of the top surface region, is scanned before all other positions to be solidified of said object cross-section ([0064]-[0065]).  See MPEP 2144.05(II).

	In reference to Claim 2, Fockele discloses the method of Claim 5, as described below.
	Fockele discloses parallel irradiation patterns on the layer to be irradiated ([0028]).

In reference to Claim 3, Fockele discloses the method of Claim 2, as described above.
	Fockele discloses if the first scan is not enough, the parameters are adjusted including the laser power, laser modulation, focusing, and/or scanning speed of the laser beam ([0008]).

In reference to Claim 4, Fockele discloses the method of Claim 3, as described above.
	Fockele discloses being able to scan a number of layers, at least three, but it could be more than 100 ([0020], p or q could be 25 or smaller).
	
In reference to Claim 5, Fockele discloses a method for controlling a building phase ([0016]) where the melting parameters are determined by a theoretical voxel model calculation ([0016]) wherein the process is adjusted by means of the control apparatus ([0045]) with the layers each being raw powdered material ([0005]) are melted according to the control system ([0005]-[0006]) the irradiation parameters are controlled and modified based on the previous layer’s measurements ([0044]) with the previous layer being fully irradiated before the next layer is scanned ([0044]).
	Examiner is interpreting the claim language “such that at least one portion of the bottom surface region, or at least one portion of the top surface region, is scanned before all other positions to be solidified of said object cross-section” to be met by Fockele’s scanning of a next layer after the previous layer has been fully irradiated.  However, if this interpretation is incorrect, it would have been obvious to one of ordinary skill in the art to optimize the scanning process of Fockele to meet at least one portion of the bottom surface region, or at least one portion of the top surface region, is scanned before all other positions to be solidified of said object cross-section ([0064]-[0065]). See MPEP 2144.05(II).

In reference to Claim 6, Fockele discloses the method of Claim 5, as described above.
	Fockele discloses having an inert gas over the object ([0042]) with the object being built up vertically ([0042]).

In reference to Claim 7, Fockele discloses the method of Claim 6, as described above.
	Fockele discloses different angles for the direction of gas flow (Fig. 1).

In reference to Claim 8, Fockele discloses the method of Claim 7, as described above.
	Fockele discloses different angles for the direction of gas flow (Fig. 1, Items 10 & 12, Examiner is interpreting the angular range to be based on a 0 degree line straight across from inlet to outlet).

In reference to Claim 9, Fockele discloses the method of Claim 5, as described above.
	Fockele discloses different angles for the direction of gas flow (Fig. 1, Items 10, 12, & 24, Examiner is interpreting the angular range to be based on a 0 degree line straight across from inlet to outlet).

In reference to Claim 12, Fockele discloses the method of Claim 5, as described above.
Fockele discloses a method for controlling a building phase ([0016]) where the melting parameters are determined by a theoretical voxel model calculation ([0016]) wherein the process is adjusted by means of the control apparatus ([0045]) with the layers each being raw powdered material ([0005]) are melted according to the control system ([0005]-[0006]) the irradiation parameters are controlled and modified based on the previous layer’s measurements ([0044]) with the previous layer being fully irradiated before the next layer is scanned ([0044]).
	Examiner is interpreting the claim language “such that at least one portion of the bottom surface region, or at least one portion of the top surface region, is scanned before all other positions to be solidified of said object cross-section” to be met by Fockele’s scanning of a next layer after the previous layer has been fully irradiated.  However, if this interpretation is incorrect, it would have been obvious to one of ordinary skill in the art to optimize the scanning process of Fockele to meet this requirement ([0064]-[0065]).

In reference to Claim 13, Fockele discloses the method of Claim 12, as described above.
Fockele discloses a method for controlling a building phase ([0016]) where the melting parameters are determined by a theoretical voxel model calculation ([0016]) wherein the process is adjusted by means of the control apparatus ([0045]) with the layers each being raw powdered material ([0005]) are melted according to the control system ([0005]-[0006]) the irradiation parameters are controlled and modified based on the previous layer’s measurements ([0044]) with the previous layer being fully irradiated before the next layer is scanned ([0044]).
	Examiner is interpreting the claim language “such that at least one portion of the bottom surface region, or at least one portion of the top surface region, is scanned before all other positions to be solidified of said object cross-section” to be met by Fockele’s scanning of a next layer after the previous layer has been fully irradiated.  However, if this interpretation is incorrect, it would have been obvious to one of ordinary skill in the art to optimize the scanning process of Fockele to meet this requirement ([0064]-[0065]).

Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed May 12, 2022 have been fully considered but they are not persuasive.
Applicant argues Fockele does not disclose “such that at least one portion of the bottom surface region, or at least one portion of the top surface region, is scanned before all other positions to be solidified of said object cross-section”.
	Examiner respectfully argues the claim limitation to be met by Fockele’s scanning of a next layer after the previous layer has been fully irradiated ([0044]).  However, if this interpretation is incorrect, it would have been obvious to one of ordinary skill in the art to optimize the scanning process of Fockele to meet this requirement ([0064]-[0065]), therefore Examiner has adjusted the rejection to reflect this sentiment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY C GRACE whose telephone number is (571)270-1113. The examiner can normally be reached Monday-Thursday 7:00 AM - 5:00 PM EST, Friday 7:00 AM - 11:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELSEY C. GRACE
Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742